- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Publicly-held Company Corporate Taxpayers ID (CNPJ): 60.746.948/0001-12 Notice to the Market Bradescos Corporate Governance is rated by Standard & Poors Bradesco has received a GAMMA score 7 ( Governance, Accountability, Management Metrics and Analysis), on a scale of 1 to 10, from Standard & Poors Governance Services, ratifying its strong overall corporate governance processes and practices. Bradesco is the first Brazilian company to publish its score. The GAMMA score reflects Standard & Poors Equity Research Services Departments opinion of the relative quality of a companys practices as a form of protection against potential corporate-governance-related losses or failure to create value. Standard & Poors criteria are based on a synthesis of international codes, best practices and governance directives. In addition to the positive points, the report, which attests the management commitment to strong governance practices, also lists those points that negatively affect the GAMMA score. It is worth noting that the highest GAMMA score ever awarded by Standard & Poors on a worldwide basis was 7+. For more details, please access the full report, which is available in the Corporate Governance section (Ratings) of our Investor Relations website (www.bradescori.com.br ). Cidade de Deus, Osasco, SP, September 21, 2010 Banco Bradesco S.A. Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer  Should you have any questions or require further information, please contact Mr. Paulo Faustino da Costa, phone 55 11 2178-6201, e-mail 4823.paulo@bradesco.com.br; Mrs. Ivani Benazzi de Andrade, phone 55 11 2178-6218, e-mail: 4823.ivani@bradesco.com.br or Mr. Carlos Tsuyoshi Yamashita, phone 55 11 2178-6204, e-mail: 4823.carlos@bradesco.com.br. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 21, 2010 BANCO BRADESCO S.A. By: /S/ Domingos Figueiredo de Abreu Domingos Figueiredo de Abreu Executive Vice-President and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
